
	

113 SRES 378 ATS: Condemning illegal Russian aggression in Ukraine. 
U.S. Senate
2014-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 378
		IN THE SENATE OF THE UNITED STATES
		
			March 11, 2014
			Mr. Durbin (for himself, Mr. Coats, Mr. Menendez, Mr. Corker, Mr. Brown, Mr. Kaine, Mr. Warner, Mr. Wicker, Mr. Murphy, Mrs. Shaheen, Mr. Barrasso, Mr. Inhofe, Ms. Collins, Mr. Kirk, Mr. Cardin, Mr. Coons, Mr. Boozman, Mr. Johnson of Wisconsin, Mrs. Feinstein, Mr. Markey, Ms. Klobuchar, Mr. Portman, Mr. Johanns, Mr. Rubio, Mr. Isakson, Ms. Ayotte, Mr. Cornyn, Mr. Schumer, Mr. Cruz, Mr. McCain, Mrs. Boxer, Mr. Roberts, and Mr. Risch) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Condemning illegal Russian aggression in Ukraine. 
	
	
		Whereas the recent unprovoked Russian military occupation of the Crimea region of Ukraine, and
			 further military threats against additional Ukrainian territory, are an
			 affront to international norms and agreements and a threat to global peace
			 and security;Whereas, under President Vladimir Putin, the Russian Federation has a history of bullying
			 neighboring countries in an attempt to rebuild Russian dominance on its
			 borders—often under the guise of protecting Russian citizens—including
			 forcibly seizing the South Ossetia and Abkhazia regions of the independent
			 Republic of Georgia in 2008;Whereas the Russian Federation continues to illegally occupy South Ossetia and Abkhazia and has
			 erected fences along administrative boundary lines and permanent military
			 bases in violation of the cease fire agreement negotiated with the
			 European Union;Whereas, during 2013, then-President of Ukraine Viktor Yanukovych faced similar Russian coercion to
			 not sign a long-negotiated Association Agreement with the European Union,
			 including threats to gas contracts, the supply of which the Russian
			 Federation  turned off
			 in 2006 and 2009;Whereas, in November 2013, President Yanukovych abruptly canceled plans to sign the Association
			 Agreement, saying Ukraine could not afford to sacrifice trade with the
			 Russian Federation
			 as a result;Whereas, for three ensuing months, hundreds of thousands of protesters in Ukraine endured cold and
			 government harassment and violence to protest the decision and demand
			 closer ties to the West;Whereas, on February 20, 2014, Ukrainian security forces, including heavily armed snipers, fired on
			 demonstrators in Kyiv, leaving dozens dead and the people of Ukraine
			 reeling from the most lethal day of violence since the Soviet era, and
			 many of Yanukovych’s political allies, including the mayor of the Kyiv,
			 resigned from his governing Party of Regions to protest the bloodshed;Whereas, on February 22, 2014, the Ukrainian parliament found then-President Yanukovych unable to
			 fulfill his duties, exercised its constitutional powers to remove him from
			 office, and set an election for May 25, 2014, to select his replacement;Whereas, amid Ukraine’s economic hardships, President Yanukovych amassed a lavish secret estate
			 that included a private zoo, exotic gardens, numerous automobiles, and a
			 tall ship;Whereas, on February 27, 2014, heavily armed soldiers without identification or insignia began
			 securing key facilities in the Crimea, including its regional parliament
			 and two airports, and in the ensuing days encircled Ukrainian military
			 facilities and gained effective control of the region;Whereas the military forces are clearly Russian troops, and on March 1, 2014, President Putin
			 sought and received rubber stamp parliamentary approval to use military
			 force against greater Ukraine, having argued that the Government of the
			 Russian Federation acted because of the threat of violence from ultranationalists;Whereas there has been no credible evidence of serious threats to Russian citizens in Crimea or
			 elsewhere in
			 Ukraine, and the Russian Federation’s military invasion has been widely
			 condemned internationally;Whereas the Russian Federation, as a signatory to the 1994 Budapest Memorandum, reaffirmed its
			 commitment to Ukraine, to respect the independence and sovereignty and the
			 existing borders of Ukraine, to refrain from the threat or use of force
			 against the territorial integrity or political independence of Ukraine, to
			 refrain from economic coercion to subordinate Ukraine to Russia’s
			 interests, and to consult in the event a situation arises that raises a
			 question concerning these commitments;Whereas, in 1997, the Russian Federation and Ukraine signed a friendship treaty, during which time
			 Russian President Boris Yeltsin said in Kyiv, We respect and honor the territorial integrity of Ukraine.;Whereas the Russian Federation, as a participating state in the Final Act of the Conference for
			 Security and Cooperation in Europe in 1975 (Helsinki Final Act), committed
			 to respect the sovereign equality and individuality of other participating
			 states, including the right of every state to territorial integrity and to
			 freedom and political independence, to refrain from the threat or use of
			 force against the territorial integrity or political independence of any
			 state, to regard as inviolable all one another’s frontiers as well as the
			 frontiers of all states in Europe, and to refrain from making each other’s
			 territory the object of military occupation;Whereas, under United Nations Charter Article 2, all members shall settle international disputes by
			 peaceful means in a manner that international peace and security are not
			 endangered and refrain from the threat or use of force against the
			 territorial integrity or political independence of any state;Whereas President Putin himself wrote in 2013, Under current international law, force is permitted only in self-defense or by the decision of the
			 Security Council. Anything else is unacceptable under the United Nations
			 Charter and would constitute an act of aggression.;Whereas the North Atlantic Council stated that Russian military action against Ukraine is a breach
			 of international law and contravenes the principles of the NATO-Russia
			 Council and the Partnership for Peace and that Russia must respect its
			 obligations under the United Nations Charter and principles of the
			 Organization for Security and Co-operation in Europe (OSCE), on which
			 peace and stability in Europe rest;Whereas leaders of Canada, France, Germany, Italy, Japan, the United Kingdom, and the United States
			 and the presidents of the European Council and the European Commission
			 condemned the Russian Federation’s clear violation of Ukrainian
			 sovereignty and territorial integrity, in contravention of the Russian
			 Federation’s obligations under the United Nations Charter and its 1997
			 basing agreement with Ukraine;Whereas, on February 28, 2014, President Barack Obama stated that the United States is deeply concerned by reports of military movements taken by the Russian Federation inside of Ukraine and that it would be a clear violation of Russia’s commitment to respect the independence and sovereignty and
			 borders of Ukraine, and of international law; andWhereas President Obama pledged that the United States will stand with the international community in affirming that there will be costs
			 for any military intervention in Ukraine: Now, therefore, be it
		
	
		That the Senate—(1)condemns the unprovoked and illegal Russian military seizure of the Ukrainian Crimea and demands
			 the immediate withdrawal of Russian forces except as specifically allowed
			 for by treaty;(2)demands the immediate release of besieged Ukrainian security forces in Crimea, who have shown
			 remarkable restraint under threat;(3)warns that failure to do so or any additional military action against other areas of Ukraine will
			 lead to swift and significant consequences in the Russian Federation’s
			 relations with the United States and those nations who share our views;(4)urges the President to use all appropriate economic elements of United States  national power,	in
			 coordination with United States allies, including loan guarantees matched
			 with
			 requirements of international financial institutions regarding Ukrainian
			 economic reforms and transparency, to strengthen the Ukrainian economy and
			 protect the independence, sovereignty, and territorial and economic
			 integrity of Ukraine;(5)urges the President to use appropriate economic and diplomatic measures, including calibrated
			 sanctions, against those responsible for the illegal seizure
			 of Crimea;(6)urges the President to propose to G–8 nations to suspend the Russian Federation, and to propose to
			 our NATO allies to suspend operation of the NATO-Russia Council and
			 suspend the Russian Federation’s military and diplomatic representation at
			 NATO;(7)condemns the economic coercion pursued by the Russian Federation  beginning in July 2013 against
			 Ukraine, Moldova,
			 Lithuania, and other countries in the region in order to obstruct closer
			 ties between the European Union and the countries of the Eastern
			 Partnership and supports the people of Ukraine in their desire to forge
			 closer ties with Europe;(8)supports assisting Ukraine and United States allies in the region in gaining energy security in
			 order to alleviate their vulnerability to the Russian Federation’s threats
			 and manipulations;(9)expresses its continuing support for democratic allies who regularly face aggression on their
			 borders from the Government of the Russian Federation and supports
			 enhanced security cooperation with, and security assistance to, states in
			 Central and Eastern Europe, including Ukraine;(10)encourages governments in Europe to take similar and coordinated actions to make it clear to the
			 Government of the
			 Russian Federation
			 that violating the territorial integrity of sovereign nations will have
			 swift and significant consequences;(11)calls for the immediate acceptance of a credible international observer mission in Crimea and other
			 parts of the Ukraine;(12)calls on the Government of the Russian Federation to seriously engage with the Government of
			 Ukraine in a political dialogue on a political and diplomatic path that
			 respects Ukrainian sovereignty and the Crimea’s complex historic and
			 ethnic makeup;(13)supports the efforts of the Government of Ukraine to bring to justice those responsible for the
			 acts of violence related to the anti-government protests that began on
			 November 21, 2013;(14)supports the efforts of the Government of Ukraine to recover and return to the Ukrainian state
			 funds stolen by former President Yanukovych, his family, and other current
			 and former members of the Government of Ukraine and elites; and(15)calls upon the leadership of the Fédération Internationale de Football Association (FIFA) to
			 reconsider its decision to place World
			 Cup 2018 matches in Russia.
